      5:19-cv-00088-MGL        Date Filed 03/11/21      Entry Number 110        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

MELODIE SHULER,                                  §
              Plaintiff,                         §
                                                 §
vs.                                              §    Civil Action No. 5:19-00088-MGL
                                                 §
ORANGEBURG COUNTY SHERIFF’S                      §
DEPARTMENT, SHERIFF LEROY                        §
RAVENELL, in his individual and official         §
capacity, CAPTAIN ANTONIA TURKVANT,              §
in her individual and official capacity, CHIEF   §
KENNETH KINSEY, in his individual and            §
official capacity, CAPTAIN LACREA                §
JENKINS, in his individual and official          §
capacity, LIEUTENANT COYLER, in his              §
individual and official capacity, SERGEANT       §
ALLEN HUNTER, in his individual and              §
official capacity, FRANKLIN ASHLEY               §
WILLIAMS, in his individual and official         §
capacity, MICHAEL LAWRENCE, in his               §
individual and official capacity, JOHN STUKE     §
in his individual and official capacity, DEREK   §
HOWELL, in his individual and official           §
capacity, ANDRE BRISBON, in his individual       §
and official capacity, and CHRIS POWELL, in      §
his individual and official capacity,            §
                       Defendants.               §

                                            ORDER

       Pending before the Court is Plaintiff Melodie Shuler’s (Shuler) pro se unopposed motion

requesting the Court grant her an extension to file her notice of appeal as to ECF’s 89 and 90.

Because Shuler’s motion requests the Court reopen her time to file her notice of appeal as to ECF’s

89 and 90, the Court will construe her motion under Fed. R. App. P. 4(a)(6). Inasmuch as the
     5:19-cv-00088-MGL          Date Filed 03/11/21        Entry Number 110    Page 2 of 2




Court concludes Shuler meets the requirements set forth in Fed. R. App. P. 4(a)(6), the Court will

grant her motion. Consequently, Shuler shall have fourteen days from the date of this Order to

refile her notice of appeal as to ECF’s 89 and 90.

       Also pending before the Court is Shuler’s pro se unopposed Fed. R. Civ. P. 60(b)(6) Motion

for Relief from Judgment filed on June 16, 2020. The Court has reviewed Shuler’s memorandum

in support of her motion. In accordance with Fobian v. Storage Tech. Corp., 164 F.3d 887 (4th

Cir. 1999), the Court has determined, inasmuch as it construes her motion as a request for

additional time to submit objections to the Magistrate Judge’s Report and Recommendation (ECF

90), that it is inclined to grant the Rule 60(b) motion.

       Accordingly, Shuler shall file a motion with the Fourth Circuit Court of Appeals for a

limited remand within ten days of the date of this Order so the Court may allow her to file her

objections as to ECF 90. Shuler’s failure to file a motion for limited remand with the Fourth

Circuit Court of Appeals within ten days of this Order will be construed by the Court as an

abandonment of her claim.

       Shuler’s motion for limited remand should be mailed to:

Patricia S. Connor
Clerk of Court
U.S. Court of Appeals for the Fourth Circuit
1100 E. Main Street, Suite 501
Richmond, VA 23219

       IT IS SO ORDERED.

       Signed this 11th day of March 2021, in Columbia, South Carolina.



                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE



                                                  2
